By the Court.
We think that under the circumstances of this case Quinby was properly admitted, a witness to prove that he had been sworn as assistant assessor; it appearing that no certificate of the oath was on file in the office of the collector, and there being no proof that it had ever been returned to that office. — It is true that the third section of the act of Congress requires that such a certificate shall be so returned and filed; But this is directory ; — and we do not think that when this requirement is omitted, a purchaser ought to suffer for it. There being then no record of the oath, parol proof is the next best evidence. A certificate of marriage under the hand of the officiating magistrate is no better proof- of such marriage than the testimony of a witness wh.o was present.
We think, however, that the decision of the Judge in rejecting the assessment, because there was no proof that the collector had given bond as required by the act before receiving such assessment, was incorrect. The bond is intended for the security of the United S.fatesbpt as it regards the purchaser under a sale by the collector, and the original owner of th$ }and sold, it is a subject of no importance.
The verdict therefore must be set aside, and a new trial granted,